Citation Nr: 1506049	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  11-26 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for a left hip disability.

2.  Entitlement to increased ratings for service-connected major depressive disorder, anxiety disorder not otherwise specified with features of posttraumatic stress disorder (psychiatric disorder)), currently assigned "staged" ratings of 30 percent prior to May 18, 2014 and 50 percent from that date.

3.  Entitlement to increased ratings for service-connected bilateral hearing loss, currently assigned "staged" ratings of 0 percent prior to March 30, 2009, 20 percent from March 30, 2009 to August 7, 2012, and 40 percent from that date.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected psychiatric disorder and bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J.C. Chapman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964 and served in the Army National Guard from January 1978 to August 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2009, June 2010, and August 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, the RO granted service connection for a psychiatric disorder, assigning a 30 percent rating effective January 4, 2010, and increased the Veteran's rating for bilateral hearing loss to 40 percent, effective August 8, 2012.  A July 2013 rating decision continued the 40 percent rating for bilateral hearing loss.  A June 2014 supplemental statement of the case (SSOC) increased to 50 percent the Veteran's rating for a psychiatric disorder, effective May 18, 2014.  In November 2014, a videoconference hearing was held before the undersigned.  A transcript is associated with the record.

The issues of the ratings for a psychiatric disorder and bilateral hearing loss and service connection for a left hip disability (on de novo review) are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran did not appeal an April 2008 rating decision which denied service connection for a left hip disability, finding generally that there was no evidence to relate the Veteran's current disability to his service.

2.  Evidence received since the April 2008 rating decision, including an October 2012 VA examination and medical opinion, relates to the previously unestablished element of whether the Veteran's hip disability is related to his service.

3.  It is reasonably shown that the Veteran's service-connected psychiatric disorder (rated 50 percent) and service-connected bilateral hearing loss (rated 40 percent) precludes him from engaging in any substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The April 2008 rating decision denying service connection for a left hip disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for a left hip disability.  38 U.S.C.A. § 5108 (West 2014);   38 C.F.R.    § 3.156 (2014).

3.  The schedular requirements for a TDIU rating are met, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to new and material evidence received as to the left hip disability, the basis for reopening this claim is addressed in the above findings and conclusions.  The Board directs additional development be accomplished regarding the underlying merits of this claim.

Based on the grant of the benefits sought that is addressed on the merits in this decision, it is unnecessary to address the duties to notify and assist under the VCAA, nor the duties of the undersigned to assist during the hearing held in November 2014.  

The Veteran contends that he is unable to work due primarily to his service-connected psychiatric disorder and bilateral hearing loss.  His service-connected disabilities include psychiatric disorder, currently rated 50 percent, bilateral hearing loss, rated 40 percent, tinnitus, rated 10 percent, and erectile dysfunction, rated 0 percent.  The combined schedular rating is 70 percent.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

As the Veteran's psychiatric disorder is rated 50 percent and his bilateral hearing loss is rated 40 percent, and his combined rating is 70 percent, he meets the percentage requirements for TDIU in 38 C.F.R. § 4.16(a).  The question remaining is whether the Veteran's service connected disabilities render him incapable of participating in substantially gainful occupation.  

In May 2014, a VA licensed psychologist submitted a statement indicating that the Veteran has been receiving services through VA since 2005 and that due to his diagnosis of PTSD and major depressive disorder, in addition to his significant hearing loss, he is unable to work.  The Board finds no reason to question this opinion, as it was made by a licensed treating provider who determined that the Veteran's service-connected disabilities, combined, render him unable to secure or maintain a substantially gainful occupation.  Accordingly, resolving all doubt in favor of the Veteran, the Board finds that a TDIU rating is warranted.


ORDER

The claim for service connection for a left hip disability is considered reopened.  De novo review of this claim is addressed in the Remand below.

The appeal seeking a TDIU rating is granted, subject to the regulations governing payment of monetary awards.


REMAND

Initially, the Board notes that the Veteran has indicated he is receiving Social Security Administration (SSA) disability benefits.  While his application for such benefits is of record as well as some medical records, records pertaining to the award of such benefits including the disability determination and medical records associated with the award are constructively of record, and as they may contain pertinent information, attempts to secure them should be made.  As it appears additional records may be obtainable, the Board directs that such be sought.

With regard to his claim for a left hip disability, the Veteran contends that he injured his hip at Otis Air Force Base, Camp Edwards, Massachusetts in 1985 during two weeks of annual training with the Army National Guard.  His records show he subsequently had a hip replacement and currently is diagnosed with a hip sprain and avascular necrosis of the hip.  However, although it is clear that the Veteran served in the Army National Guard from January 1978 to August 1997, it is unclear as to which dates were considered active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Accordingly, further clarification as to which specific periods were considered ACDUTRA and INACDUTRA Is necessary prior to adjudication of the claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record from SSA a copy of the Veteran's award of SSA disability benefits and copies of all medical records considered in connection with such award.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.  

2.  Secure for the record copies of any (and all) updated clinical records of any VA or private treatment the Veteran has received for the disabilities remaining on appeal.

3.  Complete all appropriate development to determine the Army National Guard service performed in 1985, including all dates and types of service (i.e., ACDUTRA or INACDUTRA).  Specifically, the RO should contact the Defense Financial and Accounting Services (DFAS) to obtain verification of the Veteran's duty status during the period of service in 1985 during which he asserts he sustained the left hip injury..  DFAS should be requested to provide the specific dates of the Veteran's ACDUTRA for the aforementioned period.

All efforts made to obtain this information along with any response provided by DFAS should be noted in the record.

4.  Arrange for any additional development indicated by the development ordered above.

5.  Then review the record and readjudicate the claims remaining on appeal.  If any issue remains denied, issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


